PER CURIAM.
Radio WBHP, Inc. (“WBHP”), sued Dixie Broadcasting, Inc. (“Dixie”), and its president, Donald G. Martin, seeking an injunction against any transfer of Dixie’s assets to any entity other than WBHP and seeking specific performance of a purchase and sale agreement entered into by WBHP and Dixie, or, in the alternative, $1,000,000 in damages. The trial court entered a summary judgment in favor of WBHP, granting injunctive relief and ordering specific performance of the purchase and sale agreement.
Dixie appealed, arguing that the summary judgment was improper, because, it says, certain provisions of the purchase and sale agreement were ambiguous and parol evidence should have been admitted to determine the true meaning of the contract. After thoroughly reviewing the record and the arguments of the parties, we conclude that the judgment is due to be affirmed.
AFFIRMED.
HORNSBY, C.J., and MADDOX, SHORES, HOUSTON, STEAGALL and INGRAM, JJ., concur.
ADAMS and KENNEDY, JJ., dissent.